A. C. MCLOON & CO., PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.A. C. McLoon & Co. v. CommissionerDocket No. 10558.United States Board of Tax Appeals11 B.T.A. 816; 1928 BTA LEXIS 3721; April 24, 1928, Promulgated *3721  Evidence held insufficient to show that Commissioner committed error in reducing petitioner's invested capital by amounts withdrawn by principal stockholder, and in reducing allowance for depreciation.  Fred R. Angevine, Esq., and W. D. Smith, Esq., for the petitioner.  Robert A. Littleton, Esq., for the respondent.  LOVE *817  This proceeding is to redetermine deficiencies as follows: $1,447.65 for the fiscal year ended March 31, 1921; $603.40 for nine-months period ended December 31, 1921; $202.65 for the year ended December 31, 1922; total, $2,253.70.  The issues are (1) whether moneys withdrawn by the principal stockholder of petitioner were loans or anticipated dividends which should be deducted from surplus in computing invested capital; (2) the proper amount of depreciation.  FINDINGS OF FACT.  Petitioner is a corporation with its principal office at Rockland, Me.  It is in the wholesale lobster business and also is commission agent of an oil corporation, and as such maintains a tank station.  Its president and principal stockholder is A. C. McLoon, who owns two-thirds of the outstanding shares.  All except one share of the balance*3722  is held by one other person.  Prior to April 1, 1920, A. C. McLoon had drawn from petitioner $9,309.92, which petitioner claims represented loans and that it is entitled to treat them as accounts receivable.  The Commissioner determined they were anticipated dividends, and he reduced surplus accordingly as of April 1, 1920, in computing invested capital.  During the fiscal year commencing April 1, 1920, and ending March 31, 1921, McLoon drew additional sums aggregating $2,507.41.  The total of such withdrawals on April 1, 1921, was $11,817.33 and the Commissioner reduced surplus by this amount in computing invested capital for the period from April 1, 1921, to December 31, 1921.  The withdrawals were made by McLoon with the consent of the other main stockholder.  The Commissioner reduced the depreciation claimed by petitioner in the respective taxable period here in question by the following amounts: fiscal year ended March 31, 1921, $4,546.18; nine-months period ended December 31, 1921, $1,950.82; year ended December 31, 1922, $2,975.05.  The depreciation claimed by petitioner was $8,361.41, $5,902.32, and $8,321.06, respectively.  OPINION.  LOVE: Petitioner failed to introduce*3723  sufficient evidence to show that the Commissioner committed error.  On the question of the amount drawn by McLoon there is only testimony by him that he used the money in another business in which he was interested, and intended to repay it to petitioner with dividends from that business.  The books were not produced and we have no evidence of what they show or of what petitioner's actions were at any time with respect to dividends.  *818  It was petitioner's contention that the Commissioner used the depreciated cost instead of the original cost as the basis upon which to compute depreciation.  The only testimony offered delated to rates of depreciation that should be allowed on the several kinds of property owned by the petitioner, as to which there was no substantial controversy, and there is nothing in evidence to show the correct capital figures to which those rates should be applied.  Judgment will be entered for the respondent.